United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF THE ARMY, ROCK
ISLAND ARSENAL, Rock Island, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2128
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 21, 2011 appellant filed an application for review of an April 8, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) approving attorneys’
fees in the amount of $3,981.25. The appeal was docketed as number 11-2128. Having
reviewed the case record submitted by OWCP, the Board finds that this case is not in posture for
a decision.1
On November 19, 2007 appellant authorized Alan Shapiro to represent her in matters
relating to her claim with OWCP. OWCP acknowledged Mr. Shapiro’s representation of
appellant, and the record contains correspondence between OWCP and the representative from
the date of authorization through the date of the decision at issue in this case. On April 3, 2011
Mr. Shapiro submitted a petition for attorneys’ fees in the amount of $4,062.50 for 12.25 hours
of his time, at a billable rate of $325.00 per hour. The record contains a statement signed by
1

This is the third time this case has been before the Board. In a September 11, 2001 decision, the Board reversed
a September 7, 1999 decision denying appellant’s emotional disease claim and remanded the case for development
of the medical evidence. (Docket No. 00-795, issued September 11, 2001). In a November 23, 2009 decision, the
Board affirmed a November 4, 2008 decision terminating appellant’s medical and compensation benefits, but
remanded the case for further development on the issue of continuing disability and residuals, (Docket No. 09-319,
issued November 23, 2009).

appellant on March 31, 2011 reflecting that, although she was aware of her responsibility to pay
the fee, she did not approve of the fee.
By decision dated April 8, 2011, OWCP approved Mr. Shapiro’s application for fees. It
reduced the amount of fees awarded, however, to $3,981.25, finding that the attorney had
apparently made an error in calculating the total fee amount based on his hourly rate and time
expended.2
It is not the function of the Board to determine the fee for services performed by a
representative of a claimant before OWCP. That function is within the discretion of OWCP
based on the criteria set forth in Title 20 of the Code of Federal Regulations and mandated by the
Board decisions. The sole function of the Board on appeal is to determine whether the action of
OWCP constituted an abuse of discretion.3 Generally, an abuse of discretion is shown through
proof of manifest error, clearly unreasonable exercise of judgment or actions taken which are
contrary to both logic and probable deductions from established facts.4
OWCP is required to follow certain procedures in fee application cases. Section
10.703(a)(1)(ii) of the Code of Federal Regulations provides in pertinent part that a
representative must submit a fee application, which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.5 When a fee application has
been disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection. After the claimant has
been afforded a reasonable time to respond to the request, OWCP will then proceed to review the
fee application to determine whether the amount of the fee is substantially in excess of the value
of services received by looking at the following factors: (i) usefulness of the representative’s
services; (ii) the nature and complexity of the claim; (iii) the actual time spent on development
and presentation of the claim; and (iv) customary local charges for similar services.6
The Board finds that this case is not in posture for decision regarding OWCP’s approval
of attorneys’ fees of $3,981.25. OWCP failed to follow the procedures set forth above at section
10.703 of its regulations with respect to providing appellant with an opportunity to support her
objection to the fees requested. Appellant’s representative submitted a fee application, which
appellant disputed. OWCP, however, did not provide appellant with a copy of the fee
application and request the submission of further information in support of her objection, as
required by its procedures.7 Therefore, appellant was deprived of the opportunity to provide
evidence regarding the disputed fees. In light of the foregoing, the Board finds that the case
2

OWCP explained that 12.25 hours times the hourly rate of $325.00 resulted in total fees of $3981.25.

3

Alvin T. Groner, Jr., 47 ECAB 588 (1996); Edward Snider, 39 ECAB 1268 (1988).

4

Gerald A. Carr, 55 ECAB 225 (2004).

5

20 C.F.R. § 10.703(a)(1)(ii).

6

Id. at § 10.703(c).

7

Id.

2

must be remanded to OWCP to consider the attorneys’ fee application according to the
applicable regulatory procedures.
IT IS HEREBY ORDERED THAT the April 8, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further action consistent with
this order of the Board.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

